Citation Nr: 0938226	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-12 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for disability manifested 
by pitting edema of the lower extremities, to include as 
secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to 
April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and January 2006 rating 
decisions of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the July 2003 
rating decision, the RO, in part, denied service connection 
for a back injury.  In the January 2006 rating decision, the 
RO denied service connection for a heart condition, claimed 
as pitting edema and enlarged heart.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2007.  During 
the hearing, it was noted that the Veteran's secondary claim 
was previously characterized as a heart condition and also 
included the element of an enlarged heart; however, the 
Veteran indicated that he was withdrawing the enlarged heart 
element of the claim.

In March 2008, the Board remanded the claims to the RO for 
additional development.  

In an August 2008 rating decision, the RO granted service 
connection for degenerative arthritis of the thoracolumbar 
spine.  Thus, the issue of service connection for a back 
injury is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the March 2008 remand, the Board ordered the RO to arrange 
for the Veteran to undergo examination to determine whether 
he currently has any pitting edema of the lower extremities 
caused by service and/or his service-connected hypertension.

The Veteran underwent VA examination in July 2008.  Noting 
that the Veteran did not have any edema in the lower 
extremities, the examiner did not render an opinion on the 
etiology of the pitting edema.  However, the examiner noted 
that the Veteran had worn TEDS (thromboembolic disease 
stockings) to the examination.  The Board observes that TEDS 
are worn to treat edema.  Further, VA treatment notes dated 
as recently as June 2009 reflect that the Veteran has some 
minimal edema in the lower extremities and that continued use 
of TEDS was recommended.

In this regard, it is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  However, the United States Court of 
Appeals for Veterans Claims (Court) held in McClain v. 
Nicholson, 21 Vet. App. 319 (2007), that so long as the 
veteran had a diagnosed disability during the pendency of the 
claim, service connection criteria requiring a current 
disability was satisfied.

Accordingly, an opinion as to whether the edema, as minimal 
and/or intermittent as it may be, was caused by service 
and/or service-connected hypertension is still necessary.

The Board emphasizes that a remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, the RO should arrange for the Veteran's claims file to 
be reviewed by the examiner who prepared the July 2008 VA 
examination report (or a suitable substitute if that examiner 
is unavailable), for the purpose of preparing an addendum 
that addresses the matters above.

Prior to arranging for the Veteran's claims file to be 
reviewed, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  In this regard, the 
record contains VA treatment notes from the Warren County 
Clinic through June 2009.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, the RO must obtain all outstanding pertinent medical 
records from the above clinic since July 2009, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2008) as regards 
requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain all outstanding 
pertinent medical records from the Warren 
County Clinic since July 2009, following 
the procedures prescribed in 38 C.F.R. § 
3.159 as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the July 2008 VA 
examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of preparing 
an addendum that addresses the nature and 
etiology of the edema.  The claims file 
and a copy of this Remand must be provided 
to the examiner for review.  The examiner 
should note in the addendum that the 
claims file has been reviewed.

The examiner should specifically express 
an opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the edema was caused by 
service and/or service-connected 
hypertension.  If the examiner concludes 
that there is no causal connection with 
either, it should be indicated whether 
there has been any aggravation of the 
condition as a result of the service-
connected hypertension, and, if so, 
specify the degree of aggravation.  In 
regard to aggravation, a distinction 
should be drawn between any temporary 
exacerbation of symptoms as opposed to an 
increase in the level of disability beyond 
natural progression.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If the benefit sought is not 
granted to the Veteran's satisfaction, the 
Veteran should be issued a supplemental 
statement of the case and provided the 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


